Title: From James Madison to James B. Sheys and Peter Ludlow Jr., 22 February 1819
From: Madison, James
To: Sheys, James B.,Ludlow, Peter


Gentlemn.
Montpellier Feby 22 1819
I have recd your letter of the 11th. inst. The unbiassed history you have in view, of the Seminole war & the events growing out of it, is an undertaking of much interest, and I wish you a success which may be satisfactory to yourselves, and to the public. It is not in my power, however to make the contributions which you request. Waving every other obstacle, my time has other appropriations which would form an insuperable one. In this explanation, you will find nothing, I hope, inconsistent with my respect for the motive which produced your request; nor for the friendly wishes of which I beg you to accept a return.
